IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Appeal of: Ian Campbell                       :
and Jean Campbell from the                    :
Decision Dated May 16, 2019                   :
of the Whitpain Township                      : No. 349 C.D. 2020
Zoning Hearing Board                          : Argued: March 15, 2021
                                              :
Appeal of: Ian Campbell                       :
and Jean Campbell                             :


BEFORE:        HONORABLE P. KEVIN BROBSON, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge


OPINION BY JUDGE WOJCIK                                              FILED: April 13, 2021



               Ian Campbell and Jean Campbell (Objectors) appeal from an order of
the Montgomery County Court of Common Pleas (trial court), which affirmed the
decision of the Whitpain Township (Township) Zoning Hearing Board (Board)
granting the variance application (Application) of CA Senior Living Holdings LLC
(CA), and denied Objectors’ appeal of that Board decision. We vacate and remand.
               The following facts may be gleaned from the Board’s decision.1 CA is
the equitable owner of property located at 435 Skippack Pike in the Township’s IN-

      1
          As this Court has explained:

               [T]his Court may not substitute its interpretation of the evidence for
               that of the [B]oard. It is the function of [the Board] to weigh the
               evidence before it. The [B]oard is the sole judge of the credibility
               of witnesses and the weight afforded their testimony. Assuming the
               record contains substantial evidence, we are bound by the [B]oard’s
(Footnote continued on next page…)
Institutional District (Property). Reproduced Record (R.R.) at 3a, 4a. CA is
proposing the construction of 90 parking spaces and holding 45% of those spaces in
reserve on the Property. However, Section 160-192.B and 160-192.B(1)(f) of the
Township’s Zoning Ordinance, relating to Required Off-Street Parking Facilities,
require a minimum of 160 spaces and holding 25% of those spaces in reserve.2 Id.
To that end, CA filed the Application for a variance from the foregoing requirements.
Id.
               On May 16, 2019, the Board conducted a hearing on the Application.
R.R. at 4a. Objectors, of 453 Skippack Pike, were granted party status in opposition
to the Application. Id. Additionally, a number of non-party residents appeared and
made statements in opposition to the Application.                 Id.    CA’s engineer, John
Alejnikov, P.E.; principal, Ryan Cardin; and traffic engineer, John Harter, also
appeared and testified in support of the Application. Id. at 5a.
               Further, the Board entered the following exhibits into evidence: (1) the
Application; (2) Proof of Publication; (3) CA’s Plan; and (4) the Township Board of
Supervisors’ Position Statement and the Township Planning Commission’s Position

               findings that result from resolutions of credibility and conflicting
               testimony rather than a capricious disregard of evidence.

                       [The Board] is free to reject even uncontradicted testimony
               it finds lacking in credibility, including testimony offered by an
               expert witness. It does not abuse its discretion by choosing to
               believe the opinion of one expert over that offered by another.

Taliaferro v. Darby Township Zoning Hearing Board, 873 A.2d 807, 811 (Pa. Cmwlth. 2005)
(citations omitted).

       2
         The Board made no factual findings regarding the physical characteristics of the Property,
the use or improvement that CA proposed for the Property for which parking was necessary, or
the basis upon which the number of parking spaces required under the relevant Zoning Ordinance
provisions was determined. See R.R. at 1a, 3a-5a.
                                                2
Statement. R.R. at 4a-5a. The exhibits attached to CA’s Application were also made
part of the record by incorporation. Id. at 5a.
               Based on the foregoing evidence, the Board granted the Application at
the conclusion of the hearing and mailed that decision to Applicant on May 17, 2019
(Same-Night Decision). R.R. at 1a-2a, 5a. On June 20, 2019, the Board issued a
Formal Decision and Order in furtherance of its Same-Night Decision,3 which
contains the following Findings of Fact supporting the grant of a variance:

               12. The Board found the testimony of each witness for
               [CA] offered in support of the Application to be credible.

               13. The testimony offered in support of the Application
               demonstrated, among other things, that the [p]roposal will
               not have an adverse effect upon the public health, safety,
               and welfare. The testimony also demonstrated that the
               requested relief is the minimum relief necessary to effect
               the Applicant’s proposed improvement.

               14. The complete hearing transcript and exhibits are
               incorporated by reference as though fully set forth here as
               Findings of Fact in support of this Board’s granting of the
               Application.
R.R. at 5a.
               In light of these findings, the Board set forth the following Conclusions
of Law:




       3
          It should be noted that the Same-Night Decision contains three conditions for the variance
that are not referenced in the Formal Decision and Order. See R.R. at 1a, 3a-8a.


                                                 3
                1.    Pursuant to Section 909.1 of the Pennsylvania
                Municipalities Planning Code (“MPC”),[4] this Board has
                exclusive jurisdiction to hear and render a final
                adjudication relative to this Application.

                2.     The requirements for a variance in Pennsylvania are
                clear and are specifically stated in Section 910.2[(a)] of the
                MPC.[5] It states, in pertinent part, as follows:

                                             ***

                (a) The [b]oard shall hear requests for variances where it
                is alleged that the provisions of the zoning ordinance
                inflict unnecessary hardship upon the applicant. The
                [b]oard may by rule prescribe the form of application and
                may require preliminary application to the zoning officer.
                The [b]oard may grant a variance, provided that all of
                the following findings are made where relevant in a
                given case:

                       (1) That there are unique physical circumstances or
                       conditions, including irregularity, narrowness, or
                       shallowness of lot size or shape, or exceptional
                       topographical or other physical conditions peculiar
                       to the particular property and that the unnecessary
                       hardship is due to such conditions and not the
                       circumstances or conditions generally created by
                       the provisions of the zoning ordinance in the
                       neighborhood or district in which the property is
                       located[.]

                       (2) That because of such physical circumstances or
                       conditions, there is no possibility that the property
                       can be developed in strict conformity with the
                       provisions of the zoning ordinance and that the
                       authorization of a variance is therefore necessary to
                       enable the reasonable use of the property[.]


       4
        Act of July 31, 1968, P.L. 805, as amended, added by the Act of December 21, 1988, P.L.
1329, 53 P.S. §10909.1.

       5
           Added by the Act of December 21, 1988, P.L. 1329, as amended, 53 P.S. §10910.2(a).
                                               4
                       (3) That such unnecessary hardship has not been
                       created by the [appellant.]

                       (4) That the variance, if authorized, will not alter the
                       essential character of the neighborhood or district in
                       which the property is located, nor substantially or
                       permanently impair the appropriate use or
                       development of adjacent property, nor be
                       detrimental to the public welfare[.]

                       (5) That the variance, if authorized, will represent
                       the minimum variance that will afford relief and
                       will represent the least modification possible of the
                       regulation in issue[.]

                                               ***

                3.     Given the testimony presented at the hearing, a
                careful review of the evidentiary record evidence offered
                in support of the requested variance relief, and with no
                substantive proof offered to the contrary, this Board finds
                that [CA] has established an entitlement to its requested
                variance relief.

                4.     Particularly noteworthy, this Board concludes that
                [CA’s] requested variance relief will not be adverse to the
                public health, safety, and welfare and is the minimum
                relief necessary to effect the [p]roposal.
R.R. at 5a-7a (emphasis added).
                On June 17, 2019, Objectors appealed the Board’s Formal Decision and
Order to the trial court.6 On February 11, 2020, following argument and without
taking additional evidence, the trial court issued the instant order affirming the




      6
          CA intervened in Objectors’ appeal to the trial court.


                                                 5
Board’s Formal Decision and Order and denying Objectors’ appeal. Objectors then
filed this appeal of the trial court’s order.7
                 On appeal, Objectors allege, inter alia, that the trial court erred in not
requiring the Board to issue its decision granting the variance with sufficient findings
of fact and conclusions of law demonstrating that all of the requirements of Section
910.2 of the MPC are supported by substantial record evidence.8 We agree.

       7
         “Because the parties presented no additional evidence after the [b]oard’s decision, our
review is limited to determining whether the [b]oard committed an abuse of discretion or an error
of law.” Taliaferro, 873 A.2d at 811 n.1 (citation omitted).

       8
           Additionally, Section 908(9) of the MPC states, in relevant part:

                 (9) The board . . . shall render a written decision or, when no
                 decision is called for, make written findings on the application
                 within 45 days after the last hearing before the board . . . . Where the
                 application is contested or denied, each decision shall be
                 accompanied by findings of fact and conclusions based thereon
                 together with the reasons therefor. Conclusions based on any
                 provisions of this act or of any ordinance, rule or regulation shall
                 contain a reference to the provision relied on and the reasons why
                 the conclusion is deemed appropriate in the light of the facts found.

53 P.S. §10908(9). As this Court has explained:

                          Where an application for zoning relief is contested, the
                 board’s decision must be accompanied by findings of fact and
                 conclusions, as well as the reasons for the findings. See Section
                 908(9) of the [MPC], 53 P.S. §10908(9). “[T]he [MPC] mandates
                 that the [b]oard issue an opinion, as distinguished from its order or
                 decision disposing of the matter, setting forth the essential findings
                 of fact, conclusions of law, and sufficient rationale to demonstrate
                 that its action was reasoned and not arbitrary.” A zoning board’s
                 opinion is sufficient if it provides an adequate explanation of its
                 resolution of the factual questions involved, and sets forth its
                 reasoning in such a way as to show its decision was reasoned and
                 not arbitrary.

Taliaferro, 873 A.2d at 816 (citations and footnote omitted).
                                                    6
          As this Court has previously observed in a similar circumstance:

                 [The objector] contends that the [b]oard’s
          adjudication is of no effect because the [b]oard failed to
          make the findings required by [the prior version of Section
          912.1] of the [MPC] supporting the applicant’s allegation
          that the provisions of the zoning ordinance inflict
          unnecessary hardship. The statute just cited provides that
          zoning hearing boards must in granting a variance make
          the following findings where relevant: (1) that there are
          unique physical circumstances or characteristics peculiar
          to the property in question causing the unnecessary
          hardship, (2) that because of such physical circumstances
          or conditions there is no possibility that the property can
          be developed in strict conformity with the ordinance and
          that the variance is necessary to enable a reasonable use of
          the property, (3) that the unnecessary hardship has not
          been created by the applicant, (4) that the variance will not
          alter the character of the neighborhood or other property,
          nor impair the use or development of adjacent land, (5)
          that the variance represents the minimum variance that
          will afford relief and the least modification possible of the
          regulation in issue. In Lando v. Springettsbury Township
          Zoning Board of Adjustment, [286 A.2d 924, 927 (Pa.
          Cmwlth. 1972)], we held that these findings are essential
          to the validity of grants of variance and that reviewing
          courts should remand adjudications in which they are not
          supplied.[9]



9
    Specifically, in Lando, 286 A.2d at 927 (citations omitted), we stated:

                  Both Section 908(9) of the [MPC] and case law require that
          the [b]oard issue an opinion which sets forth the essential findings
          of fact and sufficient of the [b]oard’s reasoning to show that its
          action was reasoned rather than arbitrary. In addition, [the prior
          version of Section 912.1 of the MPC] requires (at least by
          implication) specific findings in variance cases. Other recent
          decisions have adopted the course of remanding the case to the
          [b]oard for correction of the error if the [b]oard has not rendered a
          proper opinion.
                                           7
Independent Fire Company No. 1 v. Borough of South Williamsport Zoning Hearing
Board, 510 A.2d 410, 411 (Pa. Cmwlth. 1986). See also Upper Saucon Township v.
Zoning Hearing Board, 583 A.2d 45, 48 (Pa. Cmwlth. 1990) (“Appellate courts
cannot properly and efficiently exercise even a limited function of judicial review
without the [b]oard’s necessary findings of fact and conclusions of law together with
reasons for its decision, even when the record contains complete testimony presented
to the board. [Lando].”).
             In this regard, we have also explained:

                    Independently dispositive, the [zoning hearing
             board (ZHB)] has failed to address all five of the factors
             required by Section 910.2 of the MPC as a prerequisite to
             a grant of a variance. Section 910.2 plainly states, prior to
             listing the five factors, that “[the ZHB] may grant a
             variance, provided that all of the following findings are
             made where relevant in a given case.” 53 P.S. § 10910.2
             (emphasis added). In the entirety of its opinion, the ZHB
             clearly has not made findings in regard to a minimum of
             two of those factors, and possibly as many as four of those
             factors . . . . As such, again, effective appellate review of
             this matter is precluded. We note that nothing in the record
             to this matter indicates that any of Section 910.2’s five
             factors would not be relevant in this case, under Section
             910.2’s plain language.

                   Accordingly, we vacate the [Common Pleas]
             Court’s Decision, and remand this matter to [that court]
             with instructions for further remand to the ZHB for the
             sole and limited purpose of producing a decision that
             comports with the requirements of Section 910.2 of the
             MPC, and which enables effective appellate review
             thereof.




                                          8
Kennedy v. Zoning Hearing Board of Middletown Township (Pa. Cmwlth., No. 863
C.D. 2009, filed January 8, 2010), slip op. at 7-8 (emphasis in original).10
               As outlined above, in the Formal Decision and Order in this case, the
Board merely made reference in its Findings of Fact and Conclusions of Law
granting the Application that two of the five factors required by Section 910.2 have
been satisfied by the evidence that was presented. See R.R. at 3a-7a. However, the
Board neither considered nor addressed all of the required factors and did not present
any rationale for its conclusion that any of Section 910.2’s factors have been satisfied
in this case. See id. Because the Board’s Formal Decision and Order is so patently


       10
           See Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§69.414(a) (“Parties may . . . cite an unreported panel decision of this court issued after January
15, 2008, for its persuasive value, but not as binding precedent.”). See also Poole v. Zoning Board
of Adjustment of the City of Philadelphia, 10 A.3d 381, 386 (Pa. Cmwlth. 2010) (footnotes
omitted), wherein we stated:

               While the [b]oard set forth in its findings a summary of [the
               developer’s] proposed residential development plan, the [b]oard
               failed to provide any finding of fact that addresses any of the criteria
               supporting the decision to grant the foregoing three variances. The
               [b]oard did not provide any explanation for its reasoning. While the
               [b]oard’s decision recognized the legal framework for granting
               variances, it did not make any factual findings or explain how those
               facts led it to determine that unnecessary hardship exists, that there
               is no public detriment, and that [the developer] sought the minimum
               variance required in order to obtain relief with respect to these three
               variance requests.

                       Thus, a remand is necessary so that the [b]oard may address
               and make specific findings with respect to whether [the developer]
               established the requirements for the remaining three requested
               variances. Accordingly, the order of the [common pleas] court is
               vacated and the matter is remanded to th[at] court, with specific
               instructions to remand the matter to the [b]oard, for further findings
               consistent with this opinion.


                                                  9
deficient, the matter must be remanded so that the Board may issue a final decision
and order, based on the record evidence already presented,11 that complies with the
requirements of the MPC and permits effective appellate review by this Court.12
                Accordingly, the trial court’s order is vacated, and the matter is
remanded to that court for further remand to the Board to issue a final decision and
order containing the necessary findings of fact and conclusions of law, as required
by Sections 908(9) and 910.2 of the MPC, based on the record evidence already
presented to the Board.13




                                              MICHAEL H. WOJCIK, Judge




        See, e.g., Levy v. Senate of Pennsylvania, 94 A.3d 436, 442 (Pa. Cmwlth. 2014) (“A
       11

remand does not permit a litigant a ‘proverbial second bite at the apple.’ Emery Worldwide v.
Unemployment [Compensation Board] of Review, [540 A.2d 988, 990 (Pa. Cmwlth. 1988)].”).

       12
            Compare Taliaferro, 873 A.2d at 816, wherein we stated:

                        Here, the [b]oard made specific findings and conclusions
                concerning the criteria required to grant the requested variance. In
                addition, the [b]oard included a discussion in which it explained its
                rationale for resolving evidentiary conflicts and credibility issues.
                This situation is markedly different from the situation in Lando[,
                286 A.2d at 927] (zoning board failed to make findings of fact in
                support of its decision to deny a variance), upon which [o]bjectors
                rely. As a result, we reject [o]bjectors’ argument that the [b]oard’s
                findings and conclusions are inadequate.

       13
           Based on our disposition of this issue, we will not reach the other allegations of error
raised in this appeal.
                                                10
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Appeal of: Ian Campbell             :
and Jean Campbell from the          :
Decision Dated May 16, 2019         :
of the Whitpain Township            : No. 349 C.D. 2020
Zoning Hearing Board                :
                                    :
Appeal of: Ian Campbell             :
and Jean Campbell                   :



                                 ORDER


            AND NOW, this 13th day of April, 2021, the order of the Montgomery
County Court of Common Pleas dated February 11, 2020, is VACATED, and the
above-captioned matter is REMANDED to that court for further REMAND to the
Whitpain Township Zoning Hearing Board for proceedings consistent with the
foregoing opinion.
            Jurisdiction is RELINQUISHED.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge